 


110 HR 2265 IH: Responsibility to Iraqi Refugees Act of 2007
U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2265 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2007 
Mr. Blumenauer (for himself, Ms. Schakowsky, and Mr. Shays) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide special immigrant status for certain Iraqis, to assist Iraqi refugees, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Responsibility to Iraqi Refugees Act of 2007. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Expansion of special immigrant status for certain Iraqis. 
Sec. 3. Special Coordinator for Iraqi refugees. 
Sec. 4. Security and related grounds for inadmissibility. 
Sec. 5. Authorizations of appropriations.  
2.Expansion of special immigrant status for certain Iraqis 
(a)In generalNotwithstanding any other provision of law, for purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), subject to subsection (c)(1), the Secretary of Homeland Security may provide an alien described in subsection (b) with the status of a special immigrant under section 101(a)(27) of such Act (8 U.S.C. 1101(a)(27)), if— 
(1)the alien, or an agent acting on behalf of the alien, files with the Secretary of Homeland Security a petition under section 204 of such Act (8 U.S.C. 1154) for classification under section 203(b)(4) of such Act (8 U.S.C. 1153(b)(4)); and 
(2)the alien is otherwise eligible to receive an immigrant visa and is otherwise admissible to the United States for permanent residence, except in determining such admissibility, the grounds for inadmissibility specified in section 212(a)(4) of such Act (8 U.S.C. 1182(a)(4)) shall not apply. 
(b)Aliens described 
(1)Principal aliensAn alien is described in this subsection if the alien— 
(A)is a national of Iraq; 
(B)worked directly with the United States Government, the United Nations, certified government or United Nations contractor or subcontractor, or United States-based nongovernmental organization for a period of at least one year; and 
(C)has a not manifestly unfounded fear of persecution, violence, or harm to the alien or the alien’s family on account of the work of the alien under subparagraph (B).  
(2)Spouses and childrenAn alien is described in this subsection if the alien is the spouse or child of a principal alien described in paragraph (1), and is following or accompanying to join the principal alien. 
(3)PresumptionAn alien who is described in subparagraphs (A) and (B) of paragraph (1) shall be presumed to satisfy the requirement described in subparagraph (C) of such paragraph. 
(c)Numerical limitations and benefits 
(1)In generalThe total number of principal aliens who may be provided special immigrant status under this section shall not exceed 15,000 for each of fiscal years 2008 through 2011. 
(2)Exclusion from numerical limitationsAliens provided special immigrant status under this section shall not be counted against any numerical limitation under sections 201(d), 202(a), or 203(b)(4) of the Immigration and Nationality Act (8 U.S.C. 1151(d), 1152(a), and 1153(b)(4)).
(3)BenefitsAliens provided special immigrant status under this section shall be eligible for the same resettlement assistance, entitlement programs, and other benefits as refugees admitted under section 207 of the Immigration and Naturalization Act (8 U.S.C. 1157). 
(d)Protection of aliens 
(1)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, shall provide an alien described in this section who is applying for a special immigrant visa with protection if such Secretaries determine that such alien is in imminent danger. 
(2)Forms of protectionProtection required under paragraph (1) may include temporary housing on United States military bases or at provincial reconstruction team offices or the immediate removal from Iraq of such alien. 
(e)Processing facilities 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Homeland Security, shall establish not fewer than five processing facilities where aliens described in subsection (b) may apply and interview for admission to the United States as special immigrants and where aliens described in section 6(b) may apply and interview for admission to the United States as refugees. 
(2)LocationsThe processing facilities required under paragraph (1) shall be established in at least— 
(A)two locations in Baghdad; 
(B)one location in southern Iraq; and 
(C)two locations in Iraqi Kurdistan. 
(3)Minimization of security risksThe processing facilities shall be established so as to minimize to the greatest extent practicable security risks for aliens described in subsection (b) who are applying and interviewing for admission to the United States as special immigrants. 
(f)Cooperation with Iraqi Government officials 
(1)In generalThe Secretary of State and the Secretary of Homeland Security shall seek to cooperate with appropriate officials from the Government of Iraq to— 
(A)increase the capacity of the Government of Iraq to issue passports to aliens described in subsection (b); and 
(B)ensure that aliens described in this section who are issued special immigrant visas are provided with the appropriate series Iraqi passport necessary to enter the United States. 
(2)Payment of passport feesThe Secretaries shall pay the costs associated with the issuance of such Iraqi passports. 
(g)Waiver of visa feesNeither the Secretary of State nor the Secretary of Homeland may charge an alien described in this section any fee in connection with an application for or issuance of a special immigrant visa. 
(h)Report 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to Congress a report on aliens described in this section who worked directly with the United States Government, the United Nations or other international organizations, certified government or international organization contractors or subcontractors, or international nongovernmental organization as a translator for a period of at least one year. 
(2)Classified annexThe report required under paragraph (1) may include a classified annex, containing information relating to personally identifiable information, as necessary, to be used by appropriate United States Government officials for the purpose of processing applications for special immigrant visas under this section. 
(i)Application of Immigration and Nationality Act provisionsThe definitions in subsections (a) and (b) of section 101 of the Immigration and Nationality Act (8 U.S.C. 1101) shall apply in the administration of this section. 
(j)RegulationsNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall promulgate regulations to carry out the provisions of this section, including regulations relating to requirements for background checks. 
(k)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.  
3.Special Coordinator for Iraqi refugees 
(a)In generalThere is established in the Department of State a Special Coordinator for Iraqi Refugees and Internally Displaced Persons. 
(b)LocationThe Special Coordinator shall be based at the embassy of the United States in Baghdad, Iraq. 
(c)DutiesThe Special Coordinator shall be responsible for the development and implementation of appropriate policies and programs concerning Iraqi refugees and internally displaced persons, and shall establish an inter-agency task force to coordinate such policies and programs.  
4.Countries of significanceWith respect to each country containing a significant population of displaced Iraqis, including Iraq, Jordan, Syria, Turkey, and Lebanon, the Secretary of State shall— 
(1)as appropriate, seek to negotiate a bilateral refugee resettlement agreement for such populations; 
(2)develop mechanisms to ensure the well-being, safety, and right to work of such populations in their host environments, including the necessary financial, material, and political assistance to support such mechanisms; 
(3)submit to Congress, not later than 90 days after the date of the enactment of this Act and every 90 days thereafter, a report on the actions taken and progress made under this subsection. 
5.Study and report by GAONot later than one year after the date of the enactment of this Act and annually thereafter, the Comptroller General of the United States shall submit to Congress a report on the adequacy and effectiveness of United States and United Nations programs to protect and assist Iraqi refugees and internally displaced persons. 
6.Increase in numerical limitations 
(a)In generalIn addition to the numerical limitations provided for under subsections (a) and (b) of section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), the number of refugees who may be admitted during the remainder of fiscal year 2007 and during fiscal year 2008 under subsection (c) of such section shall be increased by not fewer than 20,000 for the purpose of admitting refugees from Iraq. 
(b)PrioritizationThe following groups shall me considered Priority 2 refugees of special humanitarian concern under the refugee resettlement priority system: 
(1)Female-headed households and unaccompanied children. 
(2)Religious communities of antiquity, including Chaldo-Assyrian Christians, Jews, Sabean Mandeans, Yazidis, Bahais, and others. 
(3)Other religious, ethnic, social, or minority groups, including gay and lesbian Iraqis, subject to violence, intimidation, or discrimination by state or non-state actors. 
(4)Iraqis with family members in the United States. 
7.Security and related grounds for inadmissibility 
(a)In generalSection 212(d)(3)(B)(i) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(3)(B)(i)) is amended to read as follows: 
 
(B) 
(i)The Secretary of State, after consultation with the Attorney General and the Secretary of Homeland Security, or the Secretary of Homeland Security, after consultation with the Secretary of State and the Attorney General, may determine in such Secretary’s sole unreviewable discretion that subsection (a)(3)(B) shall not apply with respect to an alien within the scope of that subsection, or that subsection (a)(3)(B)(vi)(III) shall not apply to a group. Such a determination shall neither prejudice the ability of the United States Government to commence criminal or civil proceedings involving a beneficiary of such a determination or any other person, nor create any substantive or procedural right or benefit for a beneficiary of such a determination or any other person. Notwithstanding any other provision of law (statutory or non-statutory), including section 2241 of title 28, United States Code, or any other habeas corpus provision, and sections 1361 and 1651 of such title, no court shall have jurisdiction to review such a determination except in a proceeding for review of a final order of removal pursuant to section 242 and only to the extent provided in subsection (a)(2)(D) of such section. The Secretary of State may not exercise the discretion provided in this clause with respect to an alien at any time during which the alien is the subject of pending removal proceedings under section 240.. 
(b)Duress exceptionSection 212(a)(3)(B)(iv)(VI) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(iv)(VI)) is amended, in the matter preceding item (aa), by striking to commit an act that the actor knows and inserting to commit an act, other than an act carried out under duress, that the actor knows. 
(c)Technical correctionSection 212(a)(3)(B)(ii) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(ii)) is amended, in the matter preceding subclause (I), by striking Subclause (VII) and inserting Subclause (IX). 
(d)RegulationsNot later than 180 days after the date of the enactment of this section, the Secretary of Homeland Security and the Secretary of State shall each publish in the Federal Register regulations establishing the process by which the eligibility of a refugee, asylum seeker, or individual seeking to adjust the immigration status of such individual is considered eligible for any of the exceptions authorized by clause (i) of section 212(d)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(3)(B)), including a timeline for issuing a determination relating thereto. 
(e)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this section. Such amendments and sections 212(a)(3)(B) and 212(d)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B) and 1182(d)(3)(B)) shall apply to— 
(1)removal proceedings instituted before, on, or after the date of the enactment of this section; and 
(2)acts and conditions constituting a ground for inadmissibility, excludability, deportation, or removal occurring or existing before, on, or after such date. 
(f)Waiver of limitation on United States Emergency Refugee and Migration Assistance FundFunds appropriated or otherwise made available for each of fiscal years 2008 and 2009 for the United States Emergency Refugee and Migration Assistance Fund established under section 2(c)(2) of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601(c)(2)) shall not be subject to the limitation contained in the second sentence of such section. 
8.Authorizations of appropriations 
(a)United States Emergency Refugee and Migration Assistance FundThere is authorized to be appropriated such sums as may be necessary to carry out the provisions of section 2(c) of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601(c)) for assistance to Iraqi refugees. 
(b)Migration and Refugee AssistanceThere is authorized to be appropriated such sums as may be necessary to the Migration and Refugee Assistance account of the Department of State, of which— 
(1)for assistance to Iraqi refugees in countries of first asylum through international nongovernmental organizations; 
(2)for a contribution to the United Nations High Commissioner for Refugees; 
(3)for a contribution to the International Committee of the Red Cross; and 
(4)for the resettlement in the United States of Iraqis admitted to the United States as special immigrants or refugees under this Act. 
(c)Office of Refugee ResettlementThere is authorized to be appropriated such sums as may be necessary to the Office of Refugee Resettlement of the Department of Health and Human Services for the resettlement in the United States of Iraqi refugees. 
(d)Department of Homeland SecurityThere is authorized to be appropriated such sums as may be necessary to the Secretary of Homeland Security for expedited refugee processing and the temporary expansion of the Refugee Corps of United States Citizenship and Immigration Services of the Department of Homeland Security. 
(e)International Disaster and Famine Assistance accountThere is authorized to be appropriated such sums as may be necessary to the International Disaster and Famine Assistance account of the Department of State for assistance to internally displaced Iraqis. 
(f)FBIThere is authorized to be appropriated such sums as may be necessary to the Federal Bureau of Investigation to expedite background checks and processing for Iraqis admitted to the United States as special immigrants or refugees under this Act. 
(g)Diplomatic and Consular ProgramsThere is authorized to be appropriated to such sums as may be necessary to the Diplomatic and Consular Programs account of the Department of State to increase capacity to process special immigrant visas for Iraqis. 
(h)Amounts and availabilityAmounts authorized to be appropriated under this section shall be in addition to amounts for such purposes that are otherwise authorized to be appropriated. Amounts appropriated under this section are authorized to remain available until expended.  
 
